PER CURIAM.
Writ denied. The record, as supplemented with the transcript of the October 22, 2004- evidentiary hearing, which followed remand of the case for that purpose by this Court in State v. Lee, 03-0032 (La.6/27/03), 852 So.2d 987, is sufficient to show that the defense did not raise a bona fide concern regarding the defendant’s competency to proceed, and that the trial judge never found that reasonable grounds existed for doubting defendant’s competency sufficient to require that prosecution be halted until the issue was resolved in accord with La.C.Cr.P. arts. 641 et seq. Therefore, the court of appeal need not have conducted a nunc pro tunc determination of the defendant’s competency.